Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.


Oath/Declaration
3.    Applicant’s Oath was filed on 08/07/2019.

Drawings
4.    Applicant’s drawings filed on 03/08/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
5.    Applicant’s specification filed on 03/08/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
6.    NO objections warranted at initial time of filing for patent.



Remarks
7.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 19 claims “One or more computer-readable medium”   However, claim 19 does not clearly define a computer-readable medium to be a memory/disk, see Applicant‘s specification paragraph 0070 “In addition, these components can execute from various computer readable media having various data structures stored thereon. The components may communicate by way of local and/or remote processes such as in accordance with a signal having one or more data packets, such as data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems by way of the signal.”
	Paragraph 0074 “Additionally, in some implementations, the steps and/or actions of a method or algorithm may reside as one or any combination or set of codes and/or instructions on a machine readable medium and/or computer readable medium, which may be incorporated into a computer program product.”
Paragraph 0076 “Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage medium may be any available media that can be accessed by a computer. By way of example, and not limitation, such computer- readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer. Disk and disc, as used herein, includes compact disc (CD), laser disc, optical disc, digital versatile disc (DVD), floppy disk and Blu-ray disc where disks usually reproduce data magnetically, while discs usually reproduce data optically with lasers. Combinations of the above should also be included within the scope of computer-readable media.”
Thus “computer readable medium” is considered as “signal” per se and the claim is non-statutory for that reason.  Applicant’s specification, further does not exclude “computer-readable medium” from other forms of propagated signals (Applicant’s specification describes computer-readable medium is a communication/transport medium. i.e., signal) that computer program product may be formatted.  
The Examiner suggests Applicant to review the recent memorandum entitled “Subject matter Eligibility of Computer readable media” issued on January 16, 2010 from the Under Secretary of Commerce for Intellectual Property and Director of the United State Patent and Trademark Office , David J. Kappos (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf) and amend the claim to include either limitation “non-transitory” or  the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, etc… 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(f) because the claims uses a non-structural term coupled with functional language “without reciting sufficient structure to achieve the function purported invoke 112(f) despite absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: processor configured to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 


Allowable Subject Matter
10.	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110185186 hereinafter Adams in view of U.S. Publication No. 20160253520 hereinafter Moon, and further in view of U.S. Publication No. 20150189510 hereinafter Enright.

As per claim 1, Adams discloses:
A computer device (para 0019 “As will be explained in detail below, in one embodiment, the mobile device includes a data protection module to receive a transmission including a secret key and utilize the secret key in encrypting data on the device.”), comprising: 
a memory to store data and instructions; a processor in communication with the memory (para 0033 “The main processor 102 also interacts with additional subsystems such as a Random Access Memory (RAM) 106, a flash memory 108, a display 110, an auxiliary input/output (I/O) subsystem 112, a data port 114, a keyboard 116, a speaker 118, a microphone 120, a GPS receiver 121, short-range communications 122, and other device subsystems 124.”),
wherein the processor is configured to: 
determine that a current device state of the computer device is locked (para 0059 “Then, in step 412, the Data Protection Module 140 instructs the 
use a level two encryption key to encrypt data associated with at least one application while the computer device is locked (para 0060 “Upon the completion of step 412, the device 100 is therefore locked, the sensitive information is encrypted, and the content protection key kcp required to decrypt the sensitive information is encrypted by new key knew, which the Data Protection Module 140 has deleted.”); 
use a temporary decryption key in the memory to access level two encrypted data

Adams does not disclose:
and use a temporary decryption key in the memory to access level two encrypted data while the computer device is locked

	Moon discloses:
use a temporary decryption key in the memory to access level two encrypted data (para 0051 “Accordingly, in operation 420, the device generates a key for the new sensitive data. The generated key may be stored in the kernel space and may not be accessible outside the kernel space. In operation 430, the device encrypts the new sensitive data using the generated key and stores the generated key in the kernel space. In operation 440, the device determines if the protected space has been unlocked and the FEK of the corresponding  the device decrypts the new sensitive data using the temporary key and encrypts the new sensitive data using the FEK in operation 450.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device includes a data protection module to receive a transmission including a secret key and utilize the secret key in encrypting data on the device of Adams to include use a temporary decryption key in the memory to access level two encrypted data, as taught by Moon.
The motivation would have been to access data within a device using a temporary key to enhance the security of the data stored.

Adams in view of Moon does not disclose:
and use a decryption key in the memory to access level two encrypted data while the computer device is locked

	Enright discloses:
and use a decryption key in the memory to access level two encrypted data while the computer device is locked (para 0051 “When persistent, the lock screen continues to be displayed on the mobile device, even upon factory re-Para 0052 “The network provider of the lost/stolen device now sets up a master unlock key which is also encrypted (S67). This master unlock key is used to enable further use of the device.” Para 0054 “Since it is contemplated that the application programs and the operating system of the mobile device need not be encrypted, a software module that may be inserted within either, an application program or the operating system, may be configured to receive the master unlock key, without any intervention by the user. (Recall that the screen of the mobile device is locked and the user cannot enter any data into the device.) Upon receiving the master unlock key, the software module progresses to decrypt the personal data previously stored in the device.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device includes a data protection module to receive a transmission including a secret key and utilize the secret key in encrypting data on the device of Adams in view of Moon to include and use a decryption key in the memory to access level two encrypted data while the computer device is locked, as taught by Enright.
The motivation would have been to access and protect data within a device using a key to enhance the security of the data stored.

	As per claim 2, Adams in view of Moon and Enright discloses:
The computer device of claim 1, wherein the processor is further configured to: identify an occurrence of a trigger event; remove the temporary 

As per claim 3, Adams in view of Moon and Enright discloses:
3. The computer device of claim 2, wherein the trigger event is one or more of a device state change, a location change of the computer device, an expiration of a timer  (Adams para Fig. 4, 0019, 0020, 0058, 0060, 0062 and 0063).  

As per claim 4, Adams in view of Moon and Enright discloses:
The computer device of claim 1, wherein the processor is further operable to: use a level one encryption key to encrypt the data associated with the at least one application; and use a level one decryption key to access level one encrypted data (Moon para 0045).  

As per claim 5, Adams in view of Moon and Enright discloses:
The computer device of claim 4, wherein the processor is further configured to: identify an occurrence of a trigger event; and use the level two encryption key to perform additional encryption on the level one encrypted data in response to the trigger event occurring (Moon Fig. 4, para 0049-0051) and (Adams Fig. 4).  

As per claim 6, Adams in view of Moon and Enright discloses:


As per claim 10, the implementation of the computer device of claim 1 will execute the method including the operating system (Enright para 0054) and (Moon para 0026) of claim 10. The claim is analyzed with respect to claim 1.

As per claim 11, the claim is analyzed with respect to claim 2.

As per claim 12, the claim is analyzed with respect to claim 3.

As per claim 13, the claim is analyzed with respect to claim 4.

As per claim 14, the claim is analyzed with respect to claim 5.

As per claim 15, the claim is analyzed with respect to claim 6.

As per claim 19, the implementation of the computer device of claim 1 will execute the computer-readable medium (Adams paragraph 0018) of claim 19. The claim is analyzed with respect to claim 1.

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Moon, and further in view of Enright, and further in view of U.S. Patent No. 10205594 hereinafter Kaufman.

As per claim 7, Adams in view of Moon and Enright discloses:
The computer device of claim 6, wherein the processor is further configured to: 
remove a level one decryption key from the memory (Adams para Fig. 4, 0019, 0020, 0058, 0060, 0062 and 0063).  
in response to the reboot event occurring (Enright para 0051) 

Adams in view of Moon and Enright does not disclose:
remove a decryption key from the memory in response to a reboot event occurring

Kaufman discloses: 
remove a level one decryption key from the memory in response to the reboot event occurring (Col.2 Lines 28-29 “Many storage systems utilize data at rest encryption (DARE) with keys to encrypt and decrypt data.” Col. 3 Lines 18-23 “In some examples, the key failure action includes deleting the one or more keys, shutting down all or part of the data storage, and/or initiating a reboot of the data storage. Shutting down the data storage and/or rebooting the data storage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device includes a data protection module to receive a transmission including a secret key and utilize the secret key in encrypting data on the device of Adams in view of Moon and Enright to include remove a decryption key from the memory in response to a reboot event occurring, as taught by Kaufman.
The motivation would have been to improve the security of the local copy of the key(s) stored on a data storage.

As per claim 16, the claim is analyzed with respect to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. 	U.S. Publication No. 20160255061 discloses on paragraph 0005 “In an embodiment, a method for data security incorporating device state is provided. The method includes encrypting sensitive data written to an electronic device while the electronic device is in a locked state using a public key of an asymmetric master key pair. The method also includes, in response to detecting that the electronic device enters an unlocked state, converting asymmetric encryption of the sensitive data into symmetric encryption of the sensitive data using a symmetric master key.”
B.	U.S. Publication No. 20060053306 discloses on paragraph on 0006 “In one broad aspect of the invention, there is provided a method of generating a security indicator on a display of a computing device, wherein secure data is stored on the computing device, wherein the secure data, when encrypted, can be decrypted using at least one encryption key in decrypted form, and wherein the method comprises the steps of: detecting when the computing device attains a locked state; determining if any of the secure data can be decrypted by any of one or more applications residing on the computing device, while the computing device is in the locked state; displaying a first indicator if it is determined at the determining step that at least some of the secure data can be decrypted by at least one of the one or more applications while the computing device is in the locked state; and displaying a second indicator if it is determined at the determining step that none of the secure data can be decrypted by any of the one or more applications on the computing device while the computing device is in the locked state.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491